[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff was injured when the motor vehicle in which he was a passenger struck a guardrail. The plaintiff has moved for summary judgment against the defendant operator claiming that he fell asleep at the wheel.
In his report the investigating police officer relates that the defendant "stated he thinks he `dozed off' and drifted left into the guardrail." There are no opposing papers.
Based on Smith v. Czescel 12 Conn. App. 558, 533 A.2d 223
cert. denied, 206 Conn. 803, 535 A.2d 1316 (1987), the motion for summary judgment is granted.
LEVIN, JUDGE